Baeeows, J.,
dissenting. I am not ready to concur in sustaining the exceptions for the admission of this testimony.
All through the plaintiff’s case the judge excluded details of the affray.
Then the defendant came on, and as a substantive part of his defense, testified, himself, that he never struck Soule at all; that he was not on him pounding him when plaintiff interfered, and did not strike him then, nor before, nor afterwards.
The case does not show that the judge notified the counsel that all cumulative testimony would be excluded in rebuttal. If he had done it, I take it, in his discretion, he might admit such testimony, preserving defendant’s right to reply with more. And the testimony, on account of which the exceptions are sustained in this opinion, was admitted to rebut the defendant’s denial of such a state of things as justified the daughter in interfering. I think defendant brought it upon himself, by his denial of the condition of things which the plaintiff had asserted, to account for her intermeddling,- and that defendant has no good ground of exception on that account.
Yiegin, J., concurred in the dissenting note.